Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 23, 2021

                                        No. 04-20-00129-CV

                                        Guangcun HUANG,
                                            Appellant

                                                 v.

                                          Linman CHANG,
                                              Appellee

                    From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017-CI-12481
                              Honorable Peter Sakai, Judge Presiding


                                           ORDER
Siting:          Patricia O. Alvarez, Justice
                 Beth Watkins, Justice
                 Lori I. Valenzuela, Justice

                 On October 30, 2021, appellant filed a “First Amended Emergency
          Motion for Sanctioning and Immediate Recusal of Each and for All Three Justices
          on the Panel in this Case.” By order issued November 2, 2021, the en banc court
          denied appellant’s motion to recuse the panel. The remaining, unresolved portion
          of appellant’s motion sought sanctions against appellee because her motion to
          enter—and request for a hearing on that motion—was premature since the court
          of appeals had not yet issued a mandate in this case.

                 On November 2, 2021, we ordered appellee to respond to appellant’s
          request for sanctions. Appellee filed her response on November 12, 2021. In her
          response, appellee “request[ed] that this Court allow the Motion to Enter be set
          for hearing.” She also requested an award of attorney’s fees. On November 12,
          2021, appellant replied to appellee’s response, and his reply also requested an
          award of attorney’s fees.

                After consideration, we find that appellee’s motion to enter was
          premature. We have not yet issued our mandate in this case. See TEX. R. APP. P.
          18. Our plenary power over this case deprives the trial court from taking any
action in this case until our plenary power expires. See TEX. R. APP. P. 19; Saudi
v. Brieven, 176 S.W.3d 108, 114 (Tex. App.—Houston [1st Dist.] 2004, pet.
denied) (“Generally speaking, and with certain exceptions inapplicable here, once
an appeal has been perfected and the trial court’s plenary power to perform
certain acts after appeal has expired, the appellate court acquires exclusive
plenary jurisdiction over the cause.”).

        Therefore, appellee’s request to permit further proceedings in the trial
court is DENIED.

        While appellee’s filings below were premature, we conclude appellee did
not undertake them in bad faith or for an improper purpose. See TEX. R. CIV. P.
13; TEX. CIV. PRAC. & REM. CODE ANN. § 10.004. Therefore, appellant’s request
for sanctions is DENIED.

       Finally, both parties’ requests for attorney’s fees are DENIED.


It is so ORDERED November 23, 2021.


                                                           PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT